                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA

                      Plaintiff,
                                                     Case No. 18-CR-205-JPS
 v.

 ALVARO PEREZ-MORALES,
                                                                    ORDER
                      Defendant.


       On November 6, 2018, the grand jury returned an indictment against

Defendant, charging him with two counts of drug possession with intent to

distribute. (Docket #1). On January 3, 2019, the parties filed a plea

agreement indicating that Defendant had agreed to plead guilty to Count

Two of the indictment, the remaining count to be dismissed at sentencing.

(Docket #11).

       The parties appeared before Magistrate Judge David E. Jones on

February 19, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #15 at 1). Defendant entered a plea of guilty

as to Count Two of the indictment. Id. at 2. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Jones determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense. Id.

       On February 20, 2019, Magistrate Jones filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed
accordingly. Id. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. at 3. To date, no party has filed such an objection. The

Court has considered Magistrate Jones’ recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge David E. Jones’ Report and

Recommendation (Docket #15) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
